Title: Bill concerning Navigation and Trade, [17 May] 1790
From: Madison, James
To: 


[17 May 1790]
A BILL concerning the Navigation and Trade of the United States.
Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That the duty to be collected on all vessels, not built within the United States, and belonging wholly, or in part, to a citizen, subject or inhabitant of any foreign state, with which the United States shall not have formed a treaty of commerce, shall, after the last day of December next, be at the rate of one dollar per ton; and after the  day of  at the rate of  per ton. And that after the  day of  no vessel, belonging wholly or in part to a citizen, subject or inhabitant of such foreign state, shall be laden within the United States with any unmanufactured article being the growth or produce thereof, other or more than may be customary and necessary as sea stores. And every such vessel on which a prohibited article shall be laden, shall with the same be seized and forfeited to the use of the United States, and be recovered and sold, and the proceeds accounted for and applied in the manner provided for forfeitures by the act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares and merchandizes imported into the United States. But the tonnage and prohibition imposed by this act, shall not be extended to vessels belonging wholly to citizens, subjects or inhabitants of any foreign state, or partly to citizens of the United States, and partly to citizens, subjects or inhabitants of such foreign state, which shall allow to be imported from the United States, in vessels belonging to citizens thereof, each and all of the following articles, namely, salted fish, other salted provisions, wheat, rye, Indian corn, lumber.
Printed by Francis Childs and John Swaine.
